i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00635-CV

                                IN THE INTEREST OF A.J.W., A Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-02577
                          Honorable Joe Frazier Brown, Jr., Judge Presiding1

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 15, 2009

AFFIRMED

           After the trial court terminated their parental rights, Laurie A. and Jayson W. appealed the

trial court’s order determining that an appeal of the termination order would be frivolous. See TEX .

FAM . CODE ANN . § 263.405(g) (Vernon 2008). Laurie and Jayson’s court-appointed appellate

attorneys each filed a brief containing a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced regarding their respective clients. Each counsel




          … The Honorable Solomon J. Casseb, III is the presiding judge of the 288th Judicial District Court, Bexar
           1

County, Texas. However, the Honorable Richard Garcia, Associate Judge, Bexar County, Texas, presided over the
parental termination proceeding and signed the judgments that are at issue in this appeal. The Honorable Joe Frazier
Brown, Jr., formerly the presiding judge of the 57th Judicial District Court, adopted the order of termination.
                                                                                                    04-08-00635-CV

concluded that the appeal is without merit regarding their client. The briefs meet the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in

appeal from termination of parental rights); see also In re K.M., 98 S.W.3d 774 (Tex. App.—Fort

Worth 2003, order) (same).

       Each appellate counsel provided their respective client with a copy of their appellate brief,

and advised their client of his or her right to examine the record and to file a pro se brief. Jayson

timely filed a pro se brief.2 After reviewing the record and counsels’ briefs, we agree that the appeal

is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005) (noting court of appeals should not address merits of issues raised in Anders brief or pro se

response but should only determine if the appeal is frivolous). The judgment of the trial court is

therefore affirmed, and counsels’ motions to withdraw are granted.



                                                                    Phylis J. Speedlin, Justice




       2
           … The Court of Criminal Appeals in Bledsoe v. State, 178 S.W .3d 824, 826-27 (Tex. Crim. App. 2005), held:
       W hen faced with an Anders brief and if a later pro se brief is filed, the court of appeals has two
       choices. It may determine that the appeal is wholly frivolous and issue an opinion explaining that it
       has reviewed the record and finds no reversible error. Anders, 386 U.S. at 744. Or, it may determine
       that arguable grounds for appeal exist and remand the cause to the trial court so that new counsel may
       be appointed to brief the issues. Stafford v. State, 813 S.W .2d 503, 511 (Tex. Crim. App. 1991). Only
       after the issues have been briefed by new counsel may the court of appeals address the merits of the
       issues raised. Id. at 509-10 (quoting Anders, 386 U.S. at 744). If the court of appeals were to review
       the case and issue an opinion which addressed and rejected the merits raised in a pro se response to
       an Anders brief, then Appellant would be deprived of the meaningful assistance of counsel.

                                                         -2-